F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 29 2003
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                   Clerk

    CLARENCE R. BRAMLETT,

                Petitioner-Appellant,

    v.                                                    No. 02-6267
                                                   (D.C. No. CIV-97-1579-R)
    RANDY G. WORKMAN, Warden,                            (W.D. Okla.)

                Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before HARTZ , BALDOCK , and McCONNELL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner Clarence R. Bramlett appeals from the district court’s order

entered following a remand by this court,    see Bramlett v. Champion, 28 Fed.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Appx. 868 (10th Cir. Nov. 30, 2001), directing that the district court hold an

evidentiary hearing in this matter filed pursuant to 28   U.S.C. § 2254. We affirm.

       In 1990 Mr. Bramlett was     convicted of first-degree murder following a jury

trial and was sentenced to life without parole. He filed an appeal to the

Oklahoma Court of Criminal Appeals, which was denied. Mr. Bramlett filed a

state application for post-conviction relief raising claims different from those

raised on direct appeal. The state courts denied relief. Mr. Bramlett then filed

this petition raising the same seven issues he raised in his state application for

post-conviction relief. The district court denied relief, but granted him a

certificate of appealability on two issues: (1)    whether the prosecution withheld

exculpatory evidence in violation of Brady v. Maryland , 373 U.S. 83 (1963) , and

(2) whether trial counsel was ineffective for failing to investigate and present

exculpatory evidence.

       This court affirmed the district court’s decision on the ineffective

assistance of counsel claim, but remanded the case for an evidentiary hearing on

Mr. Bramlett’s Brady claim. Mr. Bramlett alleged that the state violated the

constraints of Brady because it suppressed evidence that four witnesses had

informed the police prior to trial that Mr. Bramlett was not the shooter, and that,

regardless of these statements, the police and/or the prosecution coerced the

witnesses into identifying Mr. Bramlett as the shooter at trial.


                                             -2-
       At the hearing the court heard testimony from two of the witnesses, the

prosecutor, the lead detective in the case, Mr. Bramlett, and a school teacher who

knew the individual alternatively identified as the shooter. The district court

considered the record before it and the testimony given at the hearing. The court

determined that Mr. Bramlett and his witnesses were not credible due to

contradictions in the testimony at the hearing, the fact that one of the recanting

witnesses did not testify at Mr. Bramlett’s trial, and the objective evidence.

       On appeal Mr. Bramlett argues that the district court erred in assessing the

impact of the testimony presented at the evidentiary hearing. But we defer to the

district court’s credibility determinations.     See Romano v. Gibson , 239 F.3d 1156,

1175 (10th Cir.), cert. denied , 534 U.S. 1045, 1046 (2001) .

       We have reviewed the appendix submitted to this court, including the

transcript of the evidentiary hearing. The district court’s credibility

determinations are supported by the record, as are the conclusions drawn by the

court. Therefore, we AFFIRM the judgment of the district court for substantially

the reasons stated in its order of July 22, 2002.



                                                        Entered for the Court



                                                        Harris L Hartz
                                                        Circuit Judge

                                               -3-